SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G (Rule 13d-1) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b)(c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) DryShips Inc. (Name of Issuer) Series A Convertible Preferred Stock, par value $0.01 (Title of Class of Securities) N/A (CUSIP Number) July 15, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) (1)The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class ofsecurities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the SecuritiesExchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. N/A 1.NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Magic Management Inc. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [_] (b)[X] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Liberia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5.SOLE VOTING POWER 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 8.SHARED DISPOSITIVE POWER 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [_] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 14% 12.TYPE OF REPORTING PERSON CO CUSIP No. N/A 1.NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Rika Vosniadou 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [_] (b)[X] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Greece NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5.SOLE VOTING POWER 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 8.SHARED DISPOSITIVE POWER 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [_] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 14% 12.TYPE OF REPORTING PERSON IN CUSIP No.N/A Item 1(a).Name of Issuer: DryShips Inc. Item 1(b).Address of Issuer’s Principal Executive Offices: 80 Kifissias Ave.
